      Case 1:07-cv-04583-CM-GAY Document 119 Filed 06/04/20 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

REGINA LEWIS,

                                 Plaintiff,

                     -against-                                     07-CV-4583 (CM)

RENATA KRYMKEVICH; DR. ACURI;                                            ORDER
ROCKLAND PSYCHIATRIC CENTER; KATE
DOLPHIN; DR. ABKARI SHASHIKALA,

                                 Defendant.

COLLEEN McMAHON, Chief United States District Judge:

       On May 31, 2007, Plaintiff Regina Lewis filed this action pro se and in forma pauperis,

under 42 U.S.C. § 1983. On January 17, 2009, it was dismissed on the merits. On January 6,

2020, Plaintiff filed a motion for reconsideration. This case has a long and convoluted procedural

history, but the Court refers only to those events relevant to the pending motion.

                                              BACKGROUND

       In this complaint, Plaintiff alleged that in 2006, she was admitted to St. Luke’s Cornwall

Hospital for post-traumatic stress disorder, and that a doctor there forcibly treated her with

medications that caused severe negative side effects such as hair loss, skin rashes, suicidal

thoughts, anxiety, mania, and muscle weakness. Plaintiff was later transferred to the Rockland

Psychiatric Center (RPC), where she continued to be treated, over her objection, with psychiatric

medications that she alleged adversely affected her. Plaintiff filed an amended complaint on July

11, 2007.

       Several different district judges were assigned to this matter over the years. On

September 22, 2009, then-Magistrate Judge Yanthis issued a report and recommendation that the

federal claims against Krymkavich and RPC in Plaintiff’s amended complaint be dismissed on
      Case 1:07-cv-04583-CM-GAY Document 119 Filed 06/04/20 Page 2 of 4



immunity grounds and for failure to allege the requisite state action for bringing § 1983 claims,

and that the Court decline to exercise supplemental jurisdiction over any state law claims. On

December 17, 2009, after considering Plaintiff’s multiple objections, then-Judge Robinson

adopted the report and recommendation, and the matter was dismissed and closed. Plaintiff

submitted additional, untimely objections, which Judge Robinson considered under Federal Rule

of Civil Procedure 60, and denied, on January 22, 2010. (ECF Nos. 51, 58, 63.)

       Plaintiff moved for reconsideration on January 18, 2012, an application that then-judge

Forrest denied on January 23, 2012. (ECF Nos. 100, 101.) Plaintiff filed a notice of appeal, but

the Second Circuit dismissed the appeal on default. Lewis v. Krymkavich, No. 12-717 (2d Cir.

June 5, 2012).

       On January 6, 2020, Plaintiff filed this motion for relief under Federal Rule of Civil

Procedure 60(b). According to Plaintiff, the Court erred in 2009 when it declined to exercise

supplemental jurisdiction over her state law claims, and when it determined that Defendants were

either immune from suit or not state actors who could be held liable under § 1983.

                                         DISCUSSION

       Under Rule 60(b), a party may seek relief from a district court’s order or judgment for the

following reasons:

       (1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered
           evidence that, with reasonable diligence, could not have been discovered in
           time to move for a new trial under Rule 59(b); (3) fraud (whether previously
           called intrinsic or extrinsic), misrepresentation, or other misconduct of an
           opposing party; (4) the judgment is void; (5) the judgment has been satisfied,
           released, or discharged; it is based on an earlier judgment that has been
           reversed or vacated; or applying it prospectively is no longer equitable; or (6)
           any other reason justifying relief.

Fed. R. Civ. P. 60(b).




                                                 2
      Case 1:07-cv-04583-CM-GAY Document 119 Filed 06/04/20 Page 3 of 4



       A motion seeking relief under Rule 60(b)(1), (2), or (3) must be brought within one year

of the date of entry of the order or judgment the motion seeks to challenge. Fed. R. Civ. P.

60(c)(1).

       Plaintiff previously moved for reconsideration in this case, in 2012, and that motion was

denied. Assuming Plaintiff’s intent is to seek relief again under Rule 60(b)(1), (2), or (3), her

application is untimely. The order and civil judgment dismissing this action were entered on

January 17, 2009. But Plaintiff did not submit this application until January 6, 2020, well beyond

the one-year limitations period. 1

       In any event, even under a liberal interpretation of Plaintiff’s application, she fails to

allege any facts demonstrating that any of the grounds listed in the first five clauses of Rule

60(b) apply or that extraordinary circumstances exist to warrant relief under Rule 60(b)(6).

Because Plaintiff does not present any legal or factual matters that would call into question the

Court’s dismissal of the complaint, the motion for reconsideration is denied.

                                          CONCLUSION

       Accordingly, Plaintiff’s motion for reconsideration (ECF doc. #114) is denied. Any other

pending matters are terminated.

       The Clerk of Court is directed to mail a copy of this order to Plaintiff and note service on

the docket.




       1
         Plaintiff has filed motions for reconsideration in other long-closed cases, which have
also been dismissed as untimely. See Lewis v. Abbot Laboratories, ECF 1:08-CV-7480, 62 (RA)
(S.D.N.Y. Apr. 1, 2020) (noting that the court had previously dismissed a substantially similar
motion on March 2, 2020); Lewis v. Newburgh Nissan North Amer., ECF 1:04-CV-4562, 111
(LGS) (S.D.N.Y. Jan. 9, 2020) (warning Plaintiff that continued frivolous filings will result in
additional sanctions).



                                                  3
      Case 1:07-cv-04583-CM-GAY Document 119 Filed 06/04/20 Page 4 of 4



         Plaintiff’s case in this Court under Docket No. 07-CV-4583 is closed. The Court will only

accept for filing documents in this case that are directed to the Second Circuit Court of Appeals.

         The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. See Coppedge v. United States, 369 U.S. 438, 444-45 (1962).


SO ORDERED.

Dated:     June 4, 2020
           New York, New York

                                                           COLLEEN McMAHON
                                                       Chief United States District Judge




                                                 4
